DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 USC 101 as being drawn to non-statutory subject matter. 
The independent claims are rejected under 35 U.S.C. 101 because the claimed invention is drawn to an abstract idea without significantly more. Independent claim 1 and the other independent claims are drawn to estimating a label corruption probability of noisy labels for selected data from a dataset using temporal inconsistency in a machine model prediction during a training operation in a neural network.
The claims fall within the “Mental Processes” grouping of abstract ideas.  Specifically, the limitations of estimating a label corruption probability of noisy labels for selected data from a dataset using temporal inconsistency in a machine model prediction during a training operation in a neural network, discussed above, as claimed, is a process that covers performance of the limitations in the mind, or with pen and paper, but for the recitation of generic computer components (e.g., machine, computing environment, computer readable storage medium, neural network) because a user can mentally, or with pen and paper, estimate label corruption for a dataset over time (e.g. estimate using the mind and store on paper).  For example, the claim can be accomplished mentally or with the aid of pen and paper by a user looking at datasets over time and making a judgement/estimate on the amount of label corruption.    
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements (e.g., machine, computing environment, computer readable storage medium, neural network) that are recited at a high-level of generality (e.g., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. See 2106.05(d)(II).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component is not significantly more than the judicial exception.
The dependent claims depend on a rejected parent claim and do not cure its deficiencies.  Similar to the above discussion, each of the dependent claims are drawn to an abstract idea within the “Mental Processes” groupings of abstract ideas.  The claims are drawn to subject matter that covers performance of the claimed limitations in the mind, or with pen and paper, but for the recitation of generic computer components as discussed above.  The claims are not integrated into a practical application.  The claims only recite additional elements that is/are recited at a high-level of generality (e.g., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  For example, claims 2-7 are drawn to semi-supervised training and automatic learning of label corruption probability. The other dependent claims contain similar issues. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component.  Therefore, the claims are not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-11, 13-17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moon (US 2018/0137405 A1).
As to claims 1, 8, and 15, Moon teaches A method for providing machine learning with noisy label data in a computing environment using one or more processors comprising: estimating a label corruption probability of noisy labels for selected data from a dataset (Moon teaches corrupted noise data is received from source data and estimating loss within noisy data based on a noise probability in [0009]-[0021]) using temporal inconsistency in a machine model prediction during a training operation in a neural network (Moon teaches estimating a loss (difference/inconsistency) over time (temporal/sliding window) between the source data and the reconstructed noise data. Moon further teaches processing training of a learning model by including parameters related to the reconstruction of the source data from the noise data based on pseudo-training data. See [0009]-[0021]).
As to claims 2, 9, and 16, Moon further teaches using a semi-supervised training operation via a machine learning operation for estimating the label corruption probability of the noisy labels for the selected data, wherein the semi-supervised training operation assumes a categorical label corruption rate for the selected data (Moon describes noise occurrence probability may be defined as a probability in which each symbol within the source data is transited to another symbol due to the noises at the discrete memoryless channel in [0017]).
As to claims 3, 10, and 16, Moon further teaches automatically learning the label corruption probability of the noisy labels for the selected data from the dataset using a machine learning operation, wherein the dataset is a labeled dataset, an unlabeled dataset, a mislabeled dataset, or combination thereof (Moon teaches pseudo-labels in [0032]).
As to claims 4, 11, and 17, Moon further teaches predicting the label corruption probability according to a difference between a moving average model and a machine learning model to modulate a labeled classification loss for processing the dataset having the noisy labels (Moon teaches estimating a loss (difference/inconsistency) over time (temporal/sliding window) between the source data and the reconstructed noise data. Moon further teaches processing training of a learning model by including parameters related to the reconstruction of the source data from the noise data based on pseudo-training data. See [0009]-[0021]).
As to claims 6, 13, and 19, Moon further teaches applying the label corruption probability into a classifier to reduce a negative impact of mislabeled data in the selected dataset (Moon describes a noise removal method result in effects of the supervised learning without requiring provision of source data, by using context and pseudo-label pairs derived from an estimated loss corresponding to the context as training data in [0009]-[0020]).
As to claims 7, 14, and 20, Moon further teaches using the label corruption probability of the noisy labels to assign one or more weights to the selected data (Moon teaches estimating a loss (difference/inconsistency) over time (temporal/sliding window) between the source data and the reconstructed noise data. Moon further teaches processing training of a learning model by including parameters related to the reconstruction of the source data from the noise data based on pseudo-training data. See [0009]-[0021]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon (US 2018/0137405 A1) in view of Zoldi et al (US 2019/0354853 A1), and Ghaeini et al (US 2019/0205733 A1).

As to claims 5, 12, and 18, Moon fails to explicitly recite using an unsupervised learning operation to learn one or more latent feature representations from a training dataset.
However, Zoldi teaches using an unsupervised learning operation to learn one or more latent feature representations from a training dataset (Zoldi describes extracting latent features from machine learning model using training datasets in [0007] and [0008]). 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill art, to modify the teachings of Moon to incorporate the generation of latent features within machine learning models as taught by Zoldi for the purpose of increasing the prediction accuracy with a neural network model by extracting simplified latent features (see Zoldi [0006]).
The combination of Moon and Zoldi fail to explicitly recite utilizing labeled and unlabeled data for training a classifier via semi-supervised learning operation.
However, Ghaeini teaches utilizing labeled and unlabeled data for training a classifier via semi-supervised learning operation (Ghaeini teaches training a classifier using both labeled and unlabeled data across a machine learning model in [0003]-[0005]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill art, to modify the teachings of Moon and Zoldi to incorporate the semi-supervised classification with stacked autoencoder as taught by Ghaeini for the purpose of learn discriminatory features from both unlabeled and labeled data jointly (see Ghaeini [0002]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JARED M BIBBEE/          Primary Examiner, Art Unit 2161